                Case 2:20-cr-00148-JLR Document 11 Filed 09/14/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9                                                       NO. CR20-148JLR
       UNITED STATES OF AMERICA,
10
                                Plaintiff,               GOVERNMENT’S EXHIBIT FOR
11                                                       DETENTION HEARING
                           v.
12
13     KELLY THOMAS JACKSON,
14                              Defendant.
15
             The government hereby files with the Court Exhibit 1, which is provided in
16
     support of the government’s argument that the Court should enter a pretrial detention
17
     order in this matter. Government counsel intends to reference and further explain this
18
     exhibit during the detention hearing.
19
             DATED this 14th day of September, 2020.
20
21                                                     Respectfully submitted,
22
                                                       BRIAN T. MORAN
23                                                     United States Attorney
24
                                                       s/ Todd Greenberg
25                                                     TODD GREENBERG
26                                                     Assistant United States Attorney
                                                       United States Attorney’s Office
27                                                     700 Stewart Street, Suite 5220
28                                                     Seattle, Washington 98101
      Government’s Exhibit for Detention Hearing - 1                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Jackson; CR20-148JLR                               SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
